Opinion by
Cline, J.
The merchandise was invoiced in Swatow paper currency and then converted into' a total of 1,008.21 yuan dollars, which was converted into United States dollars at a rate of exchange of .348125, making the entered value $351, United States currency. The collector changed the total entered value to 1,108 yuan dollars, which was converted into $353.80, United States currency. From the evidence presented at the trial the court found that the total entere°d value in United States currency was correct and held that the entry should be reliquidated on the basis of that value. Protest sustained.